           Case 2:21-cv-00942-SU                Document 42           Filed 09/21/21         Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                            PENDLETON DIVISION



KATHRYN DUNLAP;                                                                Civ. No. 2:21-cv-00942-SU
JAMES DUNLAP,

                            v.                                                      OPINON & ORDER

THOMAS J. VILSACK;
ZACH DUCHENEAUX,

                  Defendants.
_______________________________________
SULLIVAN, Magistrate Judge.

         This civil rights case comes before the Court on a Motion to Stay filed by Defendants

Thomas Vilsack and Zach Ducheneaux. ECF No. 16. The Court concludes that this motion is

appropriate for resolution without oral argument.                For the reasons set forth below, Defendants’

Motion to Stay is GRANTED and this case is STAYED pending resolution of related class action

litigation in the Northern District of Texas.1



1
  The parties have not consented to magistrate judge jurisdiction. “Where the denial of a motion to stay is
effectively a denial of the ultimate relief sought, such a motion is considered dispositive, and a magistrate judge
lacks the authority to ‘determine’ the matter.” Mitchell v. Valenzuela, 791 F.3d 1166, 1170 (9th Cir. 2015) (internal
quotation marks and citations omitted, alterations normalized). “By contrast, a motion to stay is nondispositve
where it does not dispose of any claims or defenses and does not effectively deny any ultimate relief sought.” Id.
(internal quotation marks and citation omitted, alterations normalized); see also SEC v. CMKM Diamonds, Inc., 729
F.3d 1248, 1260 (9th Cir. 2013) (a “motion to stay litigation that is not dispositive of either the case or any claim or
defense in it may properly be determined by a magistrate judge.” (internal quotation marks and citation omitted)).
The stay in this case will not dispose of any claims or defenses and will not effectively deny any ultimate relief
sought by Plaintiffs and so this case is properly resolved as an Opinion and Order, rather than by referral to a district
judge.


Page 1 –OPINION & ORDER
          Case 2:21-cv-00942-SU          Document 42        Filed 09/21/21      Page 2 of 5




                                       LEGAL STANDARD

        “District courts have the discretion to stay proceedings pending before them.” Patton v.

DePuy Orthopedics, Inc., Case No. CV 19-81-GW(JCx), 2019 WL 851933, at *3 (C.D. Cal. Feb.

21, 2019) (citing Landis v. N.A. Co., 299 U.S. 248, 254-55 (1936) and Lockyer v. Mirant Corp.,

398 F.3d 1098, 1109 (9th Cir. 2005)). “A trial court may, with propriety, find it is efficient for its

own docket and the fairest course for the parties to enter a stay of an action before it, pending

resolution of independent proceedings which would bear upon the case.” Leyva v. Certified

Grocers of Cal., Ltd., 593 F.2d 857, 863 (9th Cir. 1979). “This rule applies whether the separate

proceedings are judicial, administrative, or arbitral in character, and does not require that the issues

in such proceedings are necessarily controlling of the action before the court.” Id. at 863-64. In

deciding whether to grant a party’s motion to stay, courts in this circuit typically consider the

following three factors: “‘(1) [the] potential prejudice to the non-moving party; (2) [the] hardship

and inequity to the moving party if the action is not stayed; and (3) the judicial resources that

would be saved by avoiding duplicative litigation[.]’” Patton, 2019 WL 851933, at *3 (quoting

Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360 (C.D. Cal. 1997)).

                                           DISCUSSION

        In March of 2021, Congress enacted the American Rescue Plan Act of 2021 (“ARPA”).

Section 1005 of the ARPA directs the Secretary of Agriculture to “provide a payment in an amount

of up to 120 percent of the outstanding indebtedness of each socially disadvantaged farmer or

rancher as of January 1, 2021.” Compl. ¶ 2. Under Section 1005, “[f]armers and ranchers who

are Black, American Indian/Alaskan Native, Hispanic, Asian, and Hawaiian/Pacific Islander are

eligible for loan assistance, regardless of whether they have suffered any racial discrimination in




Page 2 –OPINION & ORDER
         Case 2:21-cv-00942-SU          Document 42       Filed 09/21/21     Page 3 of 5




obtaining loans, farming, or elsewhere,” and “[f]armers and ranchers who are white are ineligible

for loan assistance, regardless of their individual circumstances.” Compl. ¶ 3.

       Plaintiffs Kathryn and James Dunlap are white farmers in Baker City, Oregon who hold

eligible farm loans under Section 1005 and “would be eligible for assistance on these loans under

Section 1005 if they identified as a member of any other racial group,” but “because they identify

as white, Plaintiffs are categorically excluded from loan assistance.” Compl. ¶¶ 4, 9-10.

       Plaintiffs challenge the lawfulness of Section 1005, bringing claims for violation of their

right to equal protection under the Due Process Clause of the Fifth Amendment and for violation

of the Administrative Procedures Act (“APA”). Plaintiffs seek (1) a declaratory judgment that the

“socially disadvantaged” provisions of Section 1005 violate the Fifth Amendment and are not

otherwise in accordance with the law under the APA; (2) preliminary and permanent injunctions

prohibiting Defendants from enforcing the “socially disadvantaged” provisions of Section 1005

and requiring Defendants to offer loan assistance to all farmers and ranchers with qualifying farm

loans; (3) alternatively, an injunction prohibiting the enforcement of Section 1005 in its entirety

and enjoining Defendants from distributing any loan assistance under Section 1005; (4) an award

of costs and attorney fees; and (5) nominal damages.

       Plaintiffs are not the only litigants to challenge Section 1005, nor were they the first to do

so. See Def. Mot. at 4 (listing eleven other cases challenging the implementation of Section 1005

on equal protection grounds). One of those related cases, Miller v. Vilsack, 4:21-cv-595, is a class

action pending in the Northern District of Texas. The court in Miller has certified a class under

Federal Rule of Civil Procedure 23(b)(2) and enjoined Defendants from administering Section

1005’s loan program. Plaintiffs are members of the certified class in Miller, which includes




Page 3 –OPINION & ORDER
          Case 2:21-cv-00942-SU          Document 42       Filed 09/21/21      Page 4 of 5




        1. All farmers and ranchers in the United States who are encountering, or who will
        encounter, racial discrimination from the United States Department of Agriculture
        on account of section 1005 of the American Rescue Plan Act.

        2. All farmers and ranchers in the United States who are currently excluded from
        the definition of “socially disadvantaged farmer or rancher,” as defined in 7 U.S.C.
        § 2279(a)(5)-(6) and as interpreted by the Department of Agriculture.

Miller v. Vilsack, Order on Class Certification, ECF No. 60 in Case No. 4:21-cv—00595-O (N.D.

Tex.), at 5-6.

        Defendants move to stay this case pending resolution of the class action in Miller.

Defendants argue that, as Plaintiffs are members of the class certified in Miller, Defendants will

be bound by any relief granted to the class, should the class prevail in its Fifth Amendment claim.

Defendants also contend that permitting this case to proceed separate from the class action would

be unnecessarily duplicative and would risk inconsistent results. In addition, Miller, and other

courts, have issued nationwide injunctions prohibiting Defendants from implementing the

challenged provisions of Section 1005, thereby maintaining the status quo between the parties.

Accordingly, Plaintiffs already have the benefit of the injunctive relief they seek in the present

case.

        Plaintiffs object that granting the stay will deprive them of the opportunity to litigate their

claims in the forum of their choice with the counsel of their choice. Plaintiffs also object that they

have no control over the speed of the Miller litigation and that it may take years to resolve their

claims. Plaintiffs also object that they have presented an APA claim, which is not present in the

Miller case. Similar arguments have been raised by the plaintiffs in the parallel district court cases

and most courts analyzing Defendants’ similar motions for stay pending resolution of the class

action have granted a stay. See Faust v. Vilsack, No. 21-C-548 (E.D. Wisc. Aug. 20, 2021); Joyner

v. Vilsack, No. 21-1089-STA-jay (W.D. Tenn. Aug. 19, 2021); Carpenter v. Vilsack, No. 21-CV-




Page 4 –OPINION & ORDER
          Case 2:21-cv-00942-SU          Document 42        Filed 09/21/21     Page 5 of 5




103 (D. Wyo. Aug. 16, 2021); McKinney v. Vilsack, No. 2:21-00212-RWS (E.D. Tex. Aug 30,

2021); cf. Holman v. Vilsack, 21-cv-01085-STA-jay, 2021 WL 3354169 (W.D. Tenn. Aug. 2,

2021).

         The Court joins the majority of other district courts who have considered the issue and

concludes that the interests of judicial efficiency weigh in favor of a stay. First, the requested stay

would not unduly prejudice Plaintiffs, nor would it present tactical disadvantages to Plaintiffs.

Plaintiffs belong to the class certified in the Miller case, which involves the same defendants,

general claims, and request for relief as in the present case. The Miller court ascertained that class

counsel “will adequately represent the interests of class members similarly situated in zealously

pursuing the requested relief.” Miller Order on Class Certification, at 12. If Plaintiffs do not feel

they are adequately represented by the class, they may attempt to opt out of the class and move to

lift the stay. Similarly, if Miller is significantly delayed, or the class is decertified, or the class

abandons the claims focusing on Section 1005, Plaintiffs may move to lift the stay in this Court.

A stay will avoid unnecessary, duplicative government action and allow for efficient, consistent

litigation. After weighing all the relevant factors, the Court concludes that a stay is warranted.

                                          CONCLUSION

         For the reasons set forth above, Defendant’s Motion to Stay, ECF No. 16, is GRANTED

and this case is STAYED pending resolution of the class challenge to Section 1005 in Miller v.

Vilsack, Case No. 4:21-cv-0595-O (N.D. Tex.) or until order of this Court. Defendants are ordered

to file a status report every ninety (90) days on the progress of the Miller litigation.
                                                  21st
         It is so ORDERED and DATED this                    day of September 2021.


                                                /s/ Patricia Sullivan
                                               Patricia Sullivan
                                               United States Magistrate Judge



Page 5 –OPINION & ORDER
